Banke, Judge.
On appeal from the defendant’s probation revocation, apipointed counsel has filed a motion to withdraw and supporting brief pursuant to Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976). After considering the points raised in the brief and conducting a thorough examination of the record and transcript to determine independently whether there is any ground for reversal, we are in agreement with counsel that there is no arguable merit to the appeal. Therefore, this court grants the motion to withdraw and affirms the revocation of probation. We are satisfied that the evidence adduced at the revocation hearing was sufficient to support revocation of the defendant’s probation.

Judgment affirmed.


Deen, P. J., and Carley, J., concur.